DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 2, 5-10, 13-18, 20-23, 25, 27, and 28 have been examined.

Allowable Subject Matter
Claims 2, 5, 6, 7, 8, 9, 23, and 27 are allowed.
Claims 10, 13, 14, 15, 16, 17, 25, are 28 are allowed.
Claims 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bonabeau et al. (U.S. Patent Application Publication 2006/0010117), discloses a method, comprising: receiving, from at least one computing device, a query associated with at least one of a product or a service (paragraphs 9, 10, 11, and 31; Figure 1), and receiving, from at least one information source, first information associated with the query and thus with at least one of a product or a service (paragraphs 31, 34, 35, 57, and 58).  Bonabeau does not expressly disclose transmitting, to a plurality of information sources, the query, although the list of search components (paragraph 34) may be taken as implying such transmission.  However, the anonymous article, “IM2, Inc. Secures $8 Million Investment from Redpoint Ventures and Lightspeed Venture Partners,” hereinafter “IM2”, teaches searching across multiple online information sources, receiving information from the multiple online information sources, and transmitting queries to multiple online information sources (see especially 
Bonabeau does not disclose causing display of a collection of links to enable access to the first information, wherein each link is associated with the first information, although Bonabeau mentions URL links (paragraph 39).  Also, Bonabeau discloses a display that organizes received information into a plurality of topics for presentation to a user (paragraphs 31, 35, 37, 51, 53, and 55; Figures 2 and 3c).  However, Gross et al. (U.S. Patent Application Publication 2006/0064411) teaches presenting a display of search result as links to enable access to received information (paragraphs 4, 29, 46, 69, and 102; Figure 12). 
Gross teaches URLs being associated with a category (paragraph 91; Figures 15, 16, and 17); moreover, Lisa et al. (U.S. Patent Application Publication 2007/0233692) teaches organizing results into categories (paragraphs 5, 6, and 7).  Bonabeau discloses feedback from a user used to shape a second query (e.g., paragraphs 38-40), updating a matrix display of a collection of links in response to updated information (paragraphs 50, 51, 54, and 55; Figures 3c and 3d); Arrouye et al. (U.S. Patent Application Publication 2005/0289109) teaches receiving and displaying updated search results (paragraphs 12, 49, and 117; Figure 29). 

The claims have also been analyzed under 35 U.S.C. 101, and are patent-eligible, as not directed to commercial interactions as such, or to any other category of abstract idea.
The above statements are written with particular reference to claim 2, but are applicable to claims 2, 10, and 18, which are parallel to each other, and to their respective dependents.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cohen et al. (U.S. Patent 6,418,432) disclose a system and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 7, 2021